   Case: 1:19-cv-01082-TSB Doc #: 33 Filed: 12/02/20 Page: 1 of 15 PAGEID #: 472




                              UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF OHIO
                                   WESTERN DIVISION

ELECTRIC INSURANCE COMPANY,                       )   Case No. 1:19-cv-1082
                                                  )
                 Plaintiff,                       )
                                                  )   (Hon. Timothy S. Black)
          -v-                                     )
                                                  )
HAMILTON COUNTY, OHIO, et al.,                    )
                                                  )
                 Defendants.                      )

                              STIPULATED PROTECTIVE ORDER

          This Stipulated Protective Order (“Protective Order”) is submitted by Plaintiff Electric

Insurance Company (“EIC” or “Plaintiff”), and Defendants, Hamilton County, Ohio and Board of

Commissioners for Hamilton County Ohio (the “County”), Defendant Asplundh Tree Expert Co.

(“Asplundh”), and Defendant Davey Tree Expert Co. (“Davey”) (collectively the “Parties”).

                                            RECITALS

          WHEREAS, to promote the efficient administration of this case and to adequately protect

information and material entitled to be kept confidential, and to ensure that protection is afforded

only to material so entitled, the undersigned parties jointly submit this Protective Order, which

shall govern the production and treatment of confidential material (as defined herein) in this

Action.

          WHEREAS, the Parties recognize that during the course of this action (the “Action”), it

may be necessary to disclose trade secrets or non-public commercial, research, financial, process,

marketing or business information or other confidential information within the meaning of Rule

26(c) of the Federal Rules of Civil Procedure; and
   Case: 1:19-cv-01082-TSB Doc #: 33 Filed: 12/02/20 Page: 2 of 15 PAGEID #: 473




        WHEREAS, the Court has considered the principles set forth in Shane Group, Inc. v. Blue

Cross Blue Shield of Michigan, 825 F.3d 299 (6th Cir. 2016), regarding the importance of the

Court’s involvement in and review of the Protective Order; and

        WHEREAS, the parties desire to minimize the necessity for objections and motions and

to facilitate the flow of information relevant to this Action without piecemeal motions for

protective orders or other unnecessary discovery motions;

        Accordingly, pursuant to Rule 26(c), Federal Rules of Civil Procedure, it is hereby:

        ORDERED and ADJUDGED that this Protective Order shall govern the production and

handling of information exchanged by both the Parties and by third parties in these proceedings as

follows:

        1.        This Protective Order is entered for the purpose of the Parties exchanging

confidential documents and information in connection with this litigation. This Protective Order

also shall apply to and govern the production of confidential documents by third parties in

connection with the litigation. The Protective Order is necessary because some documents

produced hereunder contain information protected from disclosure by law, confidential

information, trade secrets, proprietary work product, or commercially sensitive information,

disclosure of which could result in violation of law, or harm to individual consumers, third parties,

or the Parties.

        2.        For purposes of this Protective Order, the term “document” as used herein includes

all documents and things as described in Rule 34(a) of the Federal Rules of Civil Procedure. A

“Confidential Document” means any document which bears the legend (or which otherwise brings

it to the attention of a reasonable examiner): “Confidential.” Confidential Documents must be

designated as such concurrently with the disclosure of the documents. “Confidential Information”


                                                 -2-
   Case: 1:19-cv-01082-TSB Doc #: 33 Filed: 12/02/20 Page: 3 of 15 PAGEID #: 474




means any oral or non-documentary information designated confidential at any deposition or

hearing, or in writing within twenty days of such deposition or hearing by the declarant or his or

her counsel; provided that any designation of oral or non-documentary information as confidential

must be specific as to the portion to be protected. “Confidential Materials” means Confidential

Documents and/or Confidential Information.

       3.      Documents provided by any Party or third party pursuant to this Protective Order

that are deemed and denominated by any Party or producing third party as “Confidential” pursuant

to this Protective Order shall be deemed to be Confidential Material, unless and until that

designation is challenged pursuant to paragraph 4, below.          Confidential Material may be

designated as such by affixing to the material the legend “Confidential” or “Confidential-

Attorney’s Eyes Only.” The failure to designate any documents with such legend shall not

constitute a waiver by any Party or producing third party of the right to assert that such documents

contain protected Confidential Material. In the event that any Party or third party produces

Confidential Material without designating it as such, the producing Party or third party may notify

the receiving Parties that the documents or information should have been designated Confidential

Material, and the Parties will treat the documents as Confidential Material under this Protective

Order. Disclosure, prior to receipt of such notice, of such Confidential Material to persons not

authorized to receive Confidential Material shall not be deemed a violation of this Protective

Order. Confidential Material shall only mean and shall be limited to the documents produced in

this Action marked with a Bates Stamp number or a native format document tracked with a hashtag

value or the like. In the event a Party obtains a duplicate copy of a document produced in discovery

in this litigation from a publicly available source, the Party acquiring the document shall not be




                                               -3-
   Case: 1:19-cv-01082-TSB Doc #: 33 Filed: 12/02/20 Page: 4 of 15 PAGEID #: 475




required to comply with the terms of this Order regarding the use of the duplicate document, and

the use of such duplicate document shall not be subject to the provisions of the Order.

        4.       A Party shall not be obligated to challenge the propriety of a designation of

confidentiality at the time made, and a failure to do so shall not preclude a subsequent challenge

thereto.     In the event that any Party disagrees at any stage of these proceedings with the

confidentiality designation by the producing Party or third party, the Parties shall first try to dispose

of such dispute in good faith on an informal basis. If after fifteen (15) days the dispute cannot be

resolved, the Party objecting to the designation may, at any time thereafter, seek appropriate relief

from the Court in which this Action is pending. The challenged designation shall be maintained

and shall remain in full force and effect pending the Court’s determination on the challenged

designation.

        5.       All Confidential Material provided pursuant to this Protective Order is provided

solely and exclusively for purposes of litigating this Action. Absent further written agreement

between the Parties or further court order, all such materials shall be maintained confidential

pursuant to this Protective Order and shall not be disclosed, discussed, or in any way divulged to

any person for any other purpose, except as permitted under this Protective Order.

        6.       Confidential Materials, or copies or extracts of Confidential Materials, or

compilations and summaries of Confidential Materials, may be disclosed, summarized, described,

characterized, or otherwise communicated or made available, in whole or in part, only to the

following persons (each an “Authorized Person”):

                 a.     Counsel for the parties or their agents;

                 b.     The Parties;




                                                  -4-
   Case: 1:19-cv-01082-TSB Doc #: 33 Filed: 12/02/20 Page: 5 of 15 PAGEID #: 476




               c.      The parties’ experts and their agents for the purpose of assisting in the
                       preparation of the case or for the purpose of testifying by deposition or at
                       the trial of this matter;

               d.      Actual or proposed witnesses;

               e.      Court personnel;

               f.      Any party’s internal public auditor, regulator, or other governmental entity
                       with jurisdictional authority over the recipient;

               g.      Any insurance company potentially responsible for indemnifying a party
                       for defense costs or a judgment in this proceeding;

               h.      Any arbitrator or mediator if this case is submitted to arbitration or
                       mediation; or

               i.      Other persons whom the attorneys deem reasonably necessary to review the
                       Confidential Materials for the prosecution or defense of this Action.

       Nothing in this Protective Order restricts the use of Confidential Materials during trial,

subject to an objection of a Party opposing the introduction of Confidential Materials as evidence

during trial. Each person who is permitted to see or is informed of Confidential Materials must be

shown a copy of this Protective Order and must be advised, by counsel showing the person

Confidential Materials, of this Protective Order and each person’s obligation to maintain the

Confidential designation.    For each such person, counsel must document in written form

(Attachment A) that he or she has advised that person in accordance with this paragraph. The

Parties shall keep all of their respective Agreements to Maintain Confidentiality containing

original signatures.

       Confidential Materials designated as “Confidential-Attorney’s Eyes Only” may only be

shown to or shared with (a) the Court and personnel assisting the Court in this Action, including

Court Reporters and stenographic or clerical personally and (b) the Parties’ counsel, including in-

house counsel. Confidential Material designated as “Confidential-Attorney’s Eyes Only” shall not



                                               -5-
   Case: 1:19-cv-01082-TSB Doc #: 33 Filed: 12/02/20 Page: 6 of 15 PAGEID #: 477




be disclosed or communicated in any manner, either directly or indirectly, to any other persons,

except with the express written consent of the Producing Party.

       7.      Individuals other than those set forth in Paragraph 6 to whom such confidential

documents or information are shown, furnished, or otherwise disclosed, shall be first shown a copy

of this Protective Order, and then shall sign the document in the form of Exhibit A hereto. Counsel

shall retain the signed acknowledgement form, and, upon demand, shall permit opposing counsel

to inspect and copy the same, provided disclosure is not inconsistent with provisions of the Federal

Rules of Civil Procedure.

       8.      Individuals authorized to review Confidential Materials provided to them under

Paragraph 6 and 7 shall hold the Confidential Materials in confidence and shall not divulge the

Confidential Materials, either verbally or in writing, to any other person, entity, or government

agency unless authorized by court order.

       9.      The Party or Party’s counsel who discloses the Confidential Materials pursuant to

Paragraph 6 and 7 shall be responsible for assuring compliance with the terms of this Protective

Order with respect to each such person.

       10.     No copies of Confidential Materials shall be made except by or on behalf of counsel

in this litigation, and such copies shall be made and used solely for purposes of this litigation.

       11.     It is specifically understood and agreed to by the Parties that any Confidential

Materials so designated pursuant to this Protective Order may only be used for the specific

purposes of this Action and not for the business purposes of the Parties.

       12.     If any other person or entity demands, by subpoena or other judicial process, or by

operation of law production of documents produced and marked as Confidential pursuant to this

Protective Order, the Party receiving such demand shall promptly notify the producing Party or


                                                -6-
   Case: 1:19-cv-01082-TSB Doc #: 33 Filed: 12/02/20 Page: 7 of 15 PAGEID #: 478




third party of such demand. At its option, the producing Party or third party may elect to challenge

the demand and assert any applicable protections. The objecting Party or third party shall notify

the other Parties hereto and issuing court or tribunal of its challenge as required by law, the

subpoena, or other judicial process. The burden of proving that Confidential Material is entitled

to protection from disclosure shall be with the Party or third party making the claim of

confidentiality. When such a challenge is made, the Party who received the demand shall not

produce any Confidential Material in the absence of consent by the producing Party or third party

or an order by the issuing court or tribunal compelling production.

       13.     The Parties hereto shall not contend or assert that a Party’s production of

Confidential Material pursuant to this Protective Order in any way acts as a waiver of any privilege,

work product doctrine, or discovery or evidentiary objections by the producing Party, or otherwise

entitles the receiving Party to obtain or use Confidential Material in a manner contrary to this

Protective Order. In the event any party, who has designated a document (the “Designating Party”)

as Confidential Material pursuant to this Order, wishes to file under seal the Confidential Material,

the Designating Party shall first consult with the Non-Designating Party as soon as reasonably

practicable to determine whether agreement may be reached on an informal basis. After consulting

with the Non-Designating Party, the Designating Party shall as soon as reasonably practicable file

a motion with the Court demonstrating good cause for the sealing with a request that the

Confidential Material be filed under seal pursuant to Court rules and remain under seal until such

time as the Court orders otherwise. The Court will then determine whether the document should

be filed under seal and enter an appropriate order. In the event a Non-Designating Party wants to

include in a court filing Confidential Material, which will not be the subject of a motion by the

Non-Designating Party seeking the Court’s permission to file the document under seal, the Non-


                                                -7-
   Case: 1:19-cv-01082-TSB Doc #: 33 Filed: 12/02/20 Page: 8 of 15 PAGEID #: 479




Designating Party must give the Designating Party at least 5 days advance notice to allow the

Designating Party to file its own motion seeking a Court determination of whether the document

should be filed under seal. The Non-Designating Party must not file the Confidential Material

with the Court until the Court has ruled upon the Designating Party’s motion to file under seal.

Any dispositive motion deadline pertaining to the Non-Designating Party’s motion shall be

automatically extended by the number of calendar days equal to the number of calendar days

measured from the date that the Non-Designating Party provided advance notice of its desire to

include Confidential Material in the dispositive motion at issue to the Designating Party through

and including the date upon which the Court issues its ruling upon the Designating Party’s motion

to file the same under seal. In the event the Designating Party fails to file a motion to seal within

5 days after notification by the Non-Designating Party of its intent to file Confidential Material,

the Non-Designating Party shall not then be required to file the Confidential Material under seal

and may proceed to file the same with the Court. Any Confidential Material filed under seal shall

remain under seal until such time as the Court orders otherwise. Notwithstanding anything stated

herein to the contrary, the Court, and not the parties, shall determine which documents may be

filed under seal; this Protective Order does not authorize the filing of Confidential Material under

seal; and no document may be filed with the Court under seal without the prior permission of the

Court as to each such filing.

       14.     Nothing in this Protective Order confers upon the Parties any further right or access

to documents or information not provided by the other Parties, including but not limited to any

documents a Party or third party withholds on the basis of any applicable privilege or immunity,

regardless of whether such withheld document(s) may otherwise qualify as Confidential Material

if produced rather than withheld. With respect to Confidential Material produced, each Party


                                                -8-
   Case: 1:19-cv-01082-TSB Doc #: 33 Filed: 12/02/20 Page: 9 of 15 PAGEID #: 480




reserves its rights under this Protective Order, and otherwise under law. Any documents withheld

on this basis or any other basis must be identified on a privilege log to be provided by the Party or

third party asserting the privilege or other protection within two weeks of the date the document(s)

would have been produced had it not been privileged or otherwise protected from disclosure.

       15.     Within sixty (60) days after final adjudication of this Action, including any

resolution through settlement, unless otherwise agreed to in writing by Counsel for all Parties, the

Parties shall either (a) assemble and return all Confidential Materials, including all copies thereof,

to the producing Party or third party, or (b) certify in writing that all such information has been

destroyed. The persons and entities identified in subparagraphs 6(a)-(i) may retain copies of any

Confidential Material produced to them as reasonably necessary to comply with future requests for

review by reinsurers, auditors, regulators, or as necessary to exercise or enforce any subrogation

rights, or as necessary to meet other business requirements. When such retention is no longer

needed, such persons and entities shall return to the producing Party the retained documents or

destroy those documents in accordance with their standard document or data destruction

procedures, subject to any applicable litigation hold or any other document or information hold

imposed by any governmental body or court order. Any person or entity retaining such Confidential

Material shall maintain its confidentiality in accordance with this Protective Order until such

documents are returned or destroyed. The Parties’ counsel are also permitted to retain copies of

Confidential Material provided to them in the course of their representation of the Parties. This

paragraph does not apply to any documents or information ordered produced by a court without

the limitations set forth in this Protective Order, or to work product generated by counsel. The

Parties further agree that all documents generated by them that summarize or otherwise include

Confidential Material are governed by all other sections and subsections of this Order. To the


                                                -9-
  Case: 1:19-cv-01082-TSB Doc #: 33 Filed: 12/02/20 Page: 10 of 15 PAGEID #: 481




extent any Party retains any Confidential Material pursuant to a separate written agreement, the

terms of this Protective Order will continue to govern.

       16.     To enforce rights under this Protective Order or in the event of an alleged violation

of this Protective Order, the Parties and/or any producing third party shall first seek to resolve the

alleged violation through prompt and reasonable discussion. In the event such efforts fail to

promptly resolve the alleged violation, the Parties and/or any producing third party reserve the

right to seek relief from the Court in the Action for, inter alia, money damages, injunctive relief,

or any other relief as appropriate.

       17.     Pursuant to Federal Rule of Evidence 502(d), the production of information that is

subject to the attorney-client privilege, work product doctrine, or other claimed privileges,

doctrines, exemptions, or restrictions that the producing Party might cite in good faith as a basis

for withholding such information from production to any other Party shall not be deemed, and

shall not constitute, in this or any other federal or state proceeding, a waiver of any otherwise

applicable privilege or protection. The Parties shall not have to meet the requirements of Fed. R.

Evid. 502(b)(1)-(3). The Parties’ production of Confidential Material is not intended to, and shall

not, waive or diminish in any way the confidentiality of such material or its continued protection

under the attorney-client privilege, work product doctrine, or any applicable privilege as to any

other third party. Furthermore, in the event that a Party or third party produces attorney-client

privileged or otherwise privileged documents or information, or other documents protected by law

from disclosure even under a Protective Order, and if the Party or third party subsequently notifies

the receiving Party that the privileged documents or information should not have been produced,

the receiving Party shall immediately return the originals and all copies of the inadvertently

produced privileged documents and information.


                                                - 10 -
  Case: 1:19-cv-01082-TSB Doc #: 33 Filed: 12/02/20 Page: 11 of 15 PAGEID #: 482




        18.     The Protective Order shall be binding upon and inure to the benefit of the Parties

hereto, their affiliates, their representatives, and the Parties’ respective successors or assigns. No

Party may assign any right or delegate any duty under this Protective Order other than to an affiliate

without the other Party’s prior written consent.

        19.     All notices required to be given under the Protective Order shall be in writing and

delivered to the addressees set forth below. Written notice shall be sent via e-mail or by overnight

delivery.



If to Plaintiff EIC:                   William N. Minor
                                       KEATING MUETHING & KLEKAMP PLL
                                       One East Fourth Street, Suite 1400
                                       Cincinnati, OH 45202
                                       Phone: (513) 579-6400
                                       Fax: (513) 579-6457
                                       wminor@kmklaw.com
                                       Counsel for Plaintiff



If to Defendant the County:            David T. Stevenson
                                       Assistant Prosecuting Attorneys
                                       230 E. 9th Street, Suite 4000
                                       Cincinnati, OH 45202
                                       Dave.Stevenson@hcpros.org



If to Defendant Asplundh:              Patrick Kasson (0055570)
                                       REMINGER CO., L.P.A.
                                       200 Civic Center Drive, Suite 800
                                       Columbus, Ohio 43215
                                       (614) 228-1311; FAX: (614) 232-2410
                                       Email: pkasson@reminger.com
                                       Counsel for Defendant Asplundh Tree Expert Co.,
                                       LLC




                                                - 11 -
  Case: 1:19-cv-01082-TSB Doc #: 33 Filed: 12/02/20 Page: 12 of 15 PAGEID #: 483




If to Defendant Davey:               Michelle L. Casper, Ohio Bar No. 0091321
                                     SMITHAMUNDSEN LLC
                                     150 North Michigan Avenue, Suite 3300
                                     Chicago, Illinois 60601-7524
                                     Telephone: 312.894.3200
                                     Facsimile: 312.894.3210
                                     MCasper@salawus.com
                                     Attorney for Defendant, The Davey Tree
                                     Expert Company



       20.    Nothing contained in this Confidentiality Stipulation and Agreement, and no action

taken pursuant to it, will prejudice the right of any Party to contest the alleged relevancy,

admissibility, or discoverability of the documents and information sought.

                       2nd day of ______________,
       SO ORDERED this ____         December      2020.




                                     Timothy S. Black, U.S. District Court Judge




                                             - 12 -
  Case: 1:19-cv-01082-TSB Doc #: 33 Filed: 12/02/20 Page: 13 of 15 PAGEID #: 484




 STIPULATED AND AGREED:




 /s/ William N. Minor               _                   /s/ David T. Stevenson per email
 William N. Minor (0084153)                             authorization dated 06/25/2020
 Taylor V. Trout (0093886)                              David T. Stevenson, Esq.
 Collin L. Ryan (0095810)                               Eric Munas, Esq.
 KEATING MUETHING & KLEKAMP PLL                         Assistant Prosecuting Attorneys
 One East Fourth Street, Suite 1400                     Hamilton County Prosecutor’s Office
 Cincinnati, OH 45202                                   230 E. 9th Street, Suite 4000
 Phone: (513) 579-6400                                  Cincinnati, Ohio 45202
 Fax: (513) 579-6457                                    dave.stevenson@hcpros.org
 wminor@kmklaw.com                                      eric.munas@hcpros.org
 ttrout@kmklaw.com
 cryan@kmklaw.com                                       Attorneys for Defendants
                                                        Hamilton County, Ohio and the
 Attorneys for Plaintiff, Electric Insurance            Board of County Commissioners
 Company                                                of Hamilton County, Ohio


 /s/ Alex F. Freitag per email authorization dated /s/ D. Patrick Kasson per email
 06/22/2020                                        authorization dated 06/24/2020
 Michelle L. Casper, Esq.                          D. Patrick Kasson, Esq.
 Alex F. Freitag, Esq.                             Reminger Co., LPA
 SmithAmundsen LLC                                 200 South Civic Center Drive, Suite
 150 N. Michigan Avenue, Suite 3300                800
 Chicago, Illinois 60601-7524                      Columbus, Ohio 43215
 mcasper@salawus.com                               pkasson@reminger.com
 afreitag@salawus.com
                                                   Attorney for Defendant
 Attorneys for Defendant, The Davey Tree           Asplundh Tree Expert Co., LLC
 Expert Company




10035855.1




                                               - 13 -
  Case: 1:19-cv-01082-TSB Doc #: 33 Filed: 12/02/20 Page: 14 of 15 PAGEID #: 485




                                          EXHIBIT A

                            UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF OHIO
                                    WESTERN DIVISION


  ELECTRIC INSURANCE COMPANY,                                 Case No. 1:19-cv-1082
                                                     )
                                                     )
                           Plaintiff,
                                                             (Hon. Timothy S. Black)
                                                     )
                           -v-                       )
                                                     )
    HAMILTON COUNTY, OHIO, et al.,                   )
                                                     )
                         Defendants.
                                                     )


                            CONFIDENTIALITY AGREEMENT

       I hereby acknowledge that I have been provided and have read a copy of the Stipulated

Protective Order, (the “Protective Order”), a copy of which is annexed hereto, in the above

reference matter, which is now pending in the Southern District of Ohio, Western Division (the

“Court”). I understand that any Confidential Material within the meaning of the Protective Order

shown to me is confidential, shall be used by me only as provided in the Protective Order, and

shall not be disclosed by me unless expressly permitted under the Protective Order. I agree to be

bound by the terms and conditions of the Protective Order. I will return any such Confidential

Material provided to me and will not retain any copies of Confidential Material, including any

notes or other documents generated that include any content from the Confidential Material,

pursuant to the terms of the Protective Order.




                                                 - 14 -
  Case: 1:19-cv-01082-TSB Doc #: 33 Filed: 12/02/20 Page: 15 of 15 PAGEID #: 486




       I hereby consent to the jurisdiction of the Court with regard to any proceedings to enforce

the terms and conditions of this Protective Order.




       Name:                                                Date:
                      (signature)

       Name:                                                Telephone:
                      (printed)                                            (Business)

       Company:                                             ______________________________
                                                                        (Home)

                                                            _____________________________
                                                                        (Cell)

       Address:

       City:

       State/Zip Code:




                                              - 15 -
